                                                            [Doc. No. 567]

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


MITSUBISHI TANABE PHARMA CORP.
et al.,

                    Plaintiffs,
     v.                                     Civil No. 17-5005 (RMB/MJS)

AUROBINDO PHARMA USA, INC.
et al.,

                    Defendants.


                      OPINION           &    ORDER

     This matter is before the Court on the motion to seal and

redact transcript” (“motion”) [Doc. No. 567] filed by defendant

Zydus Pharmaceuticals (USA) Inc. (“defendant”). Defendant moves to

seal and redact certain portions of the transcript of the video

conference held before the Honorable Renée Marie Bumb, U.S.D.J. on

March 23, 2021 [Doc. No. 550]. The motion is supported by the

Declaration of Hershy Stern, Esq. [Doc. No. 567-1] and an Index of

Redactions [Doc. No. 567-2]. No opposition was filed. The Court

exercises its discretion to decide defendants’ motion without oral

argument. See FED. R. CIV. P. 78; L. CIV. R. 78.1. For the reasons

to be discussed, defendants’ motion is GRANTED.

     Plaintiffs   filed   this   patent      infringement   action   against

defendant alleging that defendant infringed claim 3 of U.S. Pat.


                                    1
No. 7,943,582 (“the ‘582 patent”) by filing applications with the

Food and Drug Administration (“FDA”) to market generic versions of

plaintiffs’ Invokana®. See Doc. No. 298 at 4213. In anticipation

of     the    parties’       filing      and       producing        sensitive   materials

throughout the course of this litigation, the Court entered a

Discovery Confidentiality Order [Doc. No. 53] to provide for

restricted         disclosure       of    “Documents[,]”            “Testimony[,]”      and

“Information” designated “Highly Confidential—Attorney Eyes Only”

or “Confidential.” Doc. No. 53 at 2, 7.

       It is well-established there exists “a common law public right

of access to judicial proceedings and records.” In re Cendant

Corp.,       260   F.3d   183,   192     (3d   Cir.     2001)       (citation   omitted).

Nonetheless, upon motion by a party “[t]his Court has the power to

seal    where      confidential       information       may     be    disclosed    to   the

public.” IQVIA Inc. v. Veeva Sys., Inc., No. 2:19-CV-15517-CCC-

MF, 2020 WL 7081736, at *1 (D.N.J. Apr. 15, 2020). When a party

files a motion to seal, it must demonstrate that “good cause”

exists for protection of the material at issue. Securimetrics,

Inc. v. Iridian Techs., Inc., C.A. No. 03-4394 (RBK), 2006 WL

827889, at *2 (D.N.J. Mar. 30, 2006). Good cause exists when a

party makes “a particularized showing that disclosure will cause

a    ‘clearly      defined    and     serious       injury     to    the   party   seeking

closure.’” Id. (citing Pansy v. Borough of Stroudsburg, 23 F.3d

772, 786 (3d Cir. 1994)). FED. R. CIV. P. 26(c)(1)(G) authorizes the

                                               2
Court to “protect materials containing ‘trade secret[s] or other

confidential research, development, or commercial information’ to

prevent    harm    to     a    litigant’s        competitive        standing     in      the

marketplace.” IQVIA Inc., 2020 WL 7081736, at *1 (citing Zenith

Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 529 F. Supp.

866,    889-91    (E.D.       Pa.   1981)).       “Broad    allegations        of     harm,

unsubstantiated by specific examples or articulated reasoning,”

however, cannot         establish     good       cause.    Pansy,    23   F.3d      at   786

(citation omitted). Further, “it is well-settled that a party’s

classification of material as protected or confidential does not

automatically satisfy the criteria for sealing pursuant to Local

Civil Rule 5.3.” In re: Benicar (Olmesarten) Prods. Liab. Litig.,

C.A. No. 15-2606 (RBK/JS), 2016 WL 266353, at *3 (D.N.J. Jan. 21,

2016). In this District, motions to seal are governed by Local

Civil Rule 5.3(c), which requires the moving party to describe:

(a) the nature of the materials or proceedings at issue; (b) the

legitimate private or public interest which warrants the relief

sought; (c) the clearly defined and serious injury that would

result if the relief sought is not granted; and (d) why a less

restrictive alternative to the relief sought is not available.

       The Court has reviewed the materials subject to seal in detail

to decide this motion and finds that the parties have sufficiently

described the nature of the materials they seek to seal and redact.

The subject materials concern sensitive proprietary commercial and

                                             3
technical     information    regarding     the     compositions     of   Zydus’s

Abbreviated New Drug Application “ANDA” products. This information

is regarded as proprietary, kept confidential, and is not otherwise

disseminated to the public. Thus, the Court finds that there exists

a legitimate privacy interest in keeping the subject materials

under seal. Specifically, Court finds that, if disclosed, the

information identified in these materials may afford competitors

insight into defendant’s private business operations and unfairly

harm defendant’s present and future interests by way of competitive

disadvantage in the pharmaceutical marketplace. The Court further

finds that defendant has sufficiently restricted the portions of

the   documents   proposed    for    redaction 1    and     there   is   no   less

restrictive    alternative    than    to   redact     the    limited     portions

identified.

      Accordingly, for the foregoing reasons,

      IT IS HEREBY ORDERED this 2nd day of July 2021, that the

“Motion to Seal” [Doc. No. 567] is GRANTED; and it is further

      ORDERED that the Clerk of the Court is directed to maintain

under seal Doc. No. 550; and it is further




1 Defendant seeks to seal and redact ten (10) lines in a thirty-
four (34) page transcript.
                                       4
     ORDERED that, pursuant to L. Civ. R. 5.3, a redacted copy of

Doc. No. 550 shall be filed with this Court in accordance with

this Order by July 23, 2021.



                               s/ Matthew J. Skahill
                               MATTHEW J. SKAHILL
                               United States Magistrate Judge


At: Camden, New Jersey




                                 5
